Applicant-Initiated Interview Summary
	Issues in the interview agenda and the proposed amendments were discussed.  Specifically, based on 37 C.F.R. § 1.57 and MPEP 608.01(p) the issue of incorporation by reference to an unpublished US application was discussed in length.  Further, the rejections under § 112 ¶ 1, § 112 ¶ 2, § 103 and issue related to § 112 ¶ 6 analysis were discussed.  No agreement has been reached.  A response from the Applicant is forthcoming.

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992